Title: To Benjamin Franklin from Simon-Pierre Fournier le Jeune, 16 September 1779
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


This letter is the earliest known reference to the script type that was cut especially for Franklin by the premier typefounder of Paris. It is proof that Franklin and Fournier had designed the type—which was not used at Passy until 1782—far earlier than has been generally suspected.
Simon-Pierre Fournier le jeune, eldest son of the famous Pierre-Simon Fournier le jeune, had inherited his father’s foundry in 1775, at the age of twenty-five. His introduction to Franklin came three years later, when the American ordered a font of type to be shipped to the United States. When the font was delivered and purchased, at the end of February, 1779, the newly appointed Minister Plenipotentiary had printing very much on his mind: he was at that moment negotiating with the man who would soon set up his Passy foundry.
At what point Franklin hit upon the idea to have a unique type cut for his own official use is not clear. The suggestion may have come from Fournier, whose interest in cutting script led him to develop two other script character sets in 1780 and 1781. If Fournier   had already made the preliminary engravings and was beginning to cut punches by September, as he says here, then discussions between the two men must have substantially predated this letter.
Franklin and Fournier continued to confer about the type throughout 1780. Around June of that year, preliminary proofs of “le Franklin” were printed. By early 1781, the font was completed and a full specimen sheet printed. The matrices, along with the type, were delivered to the Passy press, and were eventually inherited by Benny Bache for use in his Philadelphia print shop.
 
Monsieur!
Paris Le 16 7bre. 1779.
J’ai L’honneur de vous envoyer Lucien Serrurier Pour vous prier de vouloir Bien lui expliquer Les 2. moules qu’il vous faut Pour Le Caractere que Je vous Grave. Je Compte vous faire voir incessament plusieur Poinçon que j’ai Gravé dont vous serai Surement Satisfait. Si Je n’eu point été malade J’aurais eu L’honneur de vous en porter, mais Cela ne tardera Pas. J’y travaille a force, Je tache d’imiter La finesse des traits qui Sont Sur l’epreuve. Je Crains qu’a Limpression cela ne Grossit; J’en approcherai du Plus Pret qu’il me sera Possible. Si vous voulez lui expliquer Vos intentions il les fera supérieurement ayant Beaucoup de talent Pour Cette Partie C’est La son Genre.
J’ay l’honneur d’être très sincerement Monsieur Votre très humble et très obéissant serviteur
Fournier LE JEUNE
 
Addressed: a Monsieur / Monsieur francklin / a Passy
Notation: fournier Le Jeune Paris 16. 7bre. 1779.
